Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 8/21/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/21/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 has been considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US # 20120120728).
	
Regarding Claim 1, Kim teaches a semiconductor memory device (see Figs. 1 and 2 and corresponding text), comprising: 
a semiconductor (132); 
a first insulator (113) on the semiconductor; 
a second insulator (112) on the first insulator; 
a first conductor (142f); 
a third insulator (121) on the first conductor; 
a fourth insulator (115) between the second insulator and the first conductor (a line can be drawn between 112 and 142f that intersects 115); and 
a fifth insulator (114) provided between the second insulator and the third insulator (a line can be drawn between 112 and 121 that intersects 114), and having an oxygen concentration different from an oxygen concentration of the fourth insulator ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 2, Kim teaches the semiconductor memory device according to claim 1, further comprising: a sixth insulator (111) formed on the second insulator and being in contact with both the fourth insulator and the fifth insulator (shown in Fig. 2).

Regarding Claim 3, Kim teaches the semiconductor memory device according to claim 1, wherein the fourth insulator comprises an oxide of a first material, and the fifth insulator comprises a nitride of the first material ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 4, Kim teaches the semiconductor memory device according to claim 3, wherein the first material comprises aluminum, zirconium, or hafnium ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 5, Kim teaches the semiconductor memory device according to claim 1, wherein the fourth insulator comprises an aluminum oxide, and the fifth insulator comprises an aluminum nitride ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 14, Kim teaches the semiconductor memory device according to claim 1, wherein the second insulator functions as a charge storage layer ([0048]).

Regarding Claim 15, Kim teaches a semiconductor memory device (see Figs. 1 and 2 and corresponding text), comprising: 
a semiconductor (132); 
a first insulator (113) on the semiconductor; 
a second insulator (112) on the first insulator; 
a first conductor (142f); 
a third insulator (121) on the first conductor; 
a fourth insulator (115) between the second insulator and the first conductor (a line can be drawn between 112 and 142f that intersects 115); and 
a fifth insulator (114) provided between the second insulator and the third insulator (a line can be drawn between 112 and 121 that intersects 114), and having a dielectric constant different from a dielectric constant of the fourth insulator ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 16, Kim teaches the semiconductor memory device according to claim 15, wherein the fourth insulator comprises an oxide of a first material, and the fifth insulator comprises a nitride of the first material ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Regarding Claim 17, Kim teaches the semiconductor memory device according to claim 15, wherein the fourth insulator comprises an aluminum oxide, and the fifth insulator comprises an aluminum nitride ([0051] teaches that layer 114 is composed of aluminum oxide; [0050] teaches that layer 115 is composed of aluminum nitride).

Allowable Subject Matter
Claims 6-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899